DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the first curved surface being provided in the opening and closing directions of the jaw (claim 12) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 9 recites the distal-most antinode of vibrations is positioned inside the shaft. However, the specification does not include proper antecedent basis for the stated limitation. Page 19 lines 4-13 of the specification states that the distal most antinode of vibrations is at the distal end of the probe and the distal most node is positioned inside the shaft. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagane (U.S. Publication 2016/0242806).
Akagane discloses a device (for example see Figures 1 and 5) comprising a straight portion (35 and 38) along a longitudinal axis on a proximal side of the device, a curved portion (37) provided on a distal side of the device in a direction that intersects with a longitudinal axis. The curved portion includes a first curved surface (the curved surface on the B1 side of axis 33) that faces a side the curved portion extends towards, a second curved surface (the curved surface on the B2 side of axis 33) that faces a side opposite the first curved surface, and a first portion extending from an imaginary surface (see figure below) towards second curved surface, wherein the imaginary curved surface extends from the first curved surface to the first curved surface to a curved start position wherein the straight portion contacts the curved portion, wherein the imaginary curved surface being parallel with the second curved surface such a distance between the first portion and the imaginary curved surface increased from a proximal end to a distal end, wherein a part of the first curved surface coincides with the imaginary curved surface (the proximal start portion of the first curved surface and the proximal start portion of the imaginary curved surface coincide), and wherein a distal-most node of vibrations (N1) is on a proximal side of the curved portion. The first curved surface can be interpreted such that the first portion is provided over the entirety of the curved portion in a direction that intersects with a curved direction of the curved portion and the longitudinal axis (the projected curved surfaces would intersect at the beginning of the imaginary surface and the projection of the flatter portion of the first portion would intersect the longitudinal axis), wherein a proximal end of the first portion is positioned at a proximal position of the curved portion. The second curved surface includes an arc-shaped curved surface having a central point located on the side of the device the curved portion extends towards (the center of the circle defining the arc of the second curved surface would be located on the B1 side of the device), wherein the imaginary curved surface is an arc-shaped surface a first distance from the central point such that the first distance is less than a second distance between the second curved surface and the central point (the center point is located on the B1/opposite side of the device from the second surface meaning the imaginary surface will always be closer than the second curved surface). The device comprises a treatment portion includes part of the straight portion (38) and the curved portion, wherein the distal-most node of vibrations (N1) is positioned proximal the treatment portion. The device further comprises an ultrasonic transducer (see Figure 1) that converts electrical energy into ultrasonic vibrations and transmits the ultrasonic vibrations of the device. The device further comprises a jaw (11; for example see Figure 3) configured to open and close with respect to the distal portion of the device, wherein the distal end of the device includes a first electrode, the jaw includes a second electrode, and each electrode is supplied with high-frequency electric energy (page 5 paragraph 53), wherein the first curved surface is provided in the opening and closing directions of the jaw along the entire length of the curved portion, and wherein the curved portion is curved to intersect the opening and closing directions of the jaw and the longitudinal axis of the straight portion. 


    PNG
    media_image1.png
    815
    306
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775